Case: 20-70005     Document: 00515911045         Page: 1     Date Filed: 06/23/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 23, 2021
                                  No. 20-70005                         Lyle W. Cayce
                                                                            Clerk

   Howard Paul Guidry,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:13-CV-1885


   Before Willett, Ho, and Oldham, Circuit Judges.
   Per Curiam:
          We withdraw the court’s prior opinion of April 21, 2021 and substitute
   the following opinion.
          Howard Paul Guidry was convicted of capital murder in Texas and
   sentenced to death. On federal habeas corpus review, the district court
   granted Guidry relief, and this court affirmed the grant of relief. Guidry was
   retried and resentenced to death. After pursuing direct review and habeas
   relief in state court, Guidry again sought federal habeas corpus relief under
   28 U.S.C. § 2254. The district court denied relief on all claims. Guidry now
Case: 20-70005     Document: 00515911045           Page: 2   Date Filed: 06/23/2021




                                    No. 20-70005


   seeks a certificate of appealability (“COA”) from this court. We deny him a
   COA.
                                         I.
                                         A.
          Farah Fratta (“Farah”) was murdered in November 1994. Her
   husband, Robert Fratta (“Fratta”), had hired Joseph Prystash to kill her.
   Prystash enlisted his neighbor, Howard Paul Guidry, as the gunman.
          On the night of the murder, a gunman approached Farah as she exited
   her car in her garage. The gunman shot Farah twice in the head. Farah’s
   neighbors, the Hoelschers, heard a gunshot and Farah screaming. Mr.
   Hoelscher saw Farah fall and then heard a second gunshot. Then the
   Hoelschers watched the gunman, an African-American man, emerge from
   behind a large bush. The gunman got into a silver or gray car that had one
   headlight out, and the car drove off. The Hoeschlers could not describe the
   gunman in detail.
          The police investigation centered on three participants: a gunman, a
   getaway driver, and Fratta. The police suspected Fratta because he and
   Farah were going through a bad divorce. Fratta openly wanted Farah dead
   and tried to hire people to kill her. As for the other two suspects, a woman
   named Mary Gipp told police that Fratta hired her boyfriend, Joseph
   Prystash, to kill Farah and that Prystash recruited Guidry as the gunman.
          The police arrested Guidry in March 1995 as he fled from a bank
   robbery. At the time of his arrest, Guidry possessed a gun belonging to
   Fratta. Guidry also confessed to being the gunman who shot Farah. Guidry’s
   trial focused heavily on that confession. A jury found Guidry guilty of capital
   murder, and he was sentenced to death in 1997.




                                         2
Case: 20-70005      Document: 00515911045          Page: 3   Date Filed: 06/23/2021




                                    No. 20-70005


                                            B.
          Guidry sought appellate and habeas relief in the state courts, but they
   found no reversible error.     The state courts found that Mary Gipp’s
   testimony was inadmissible as hearsay, but harmless because of Guidry’s
   confession. This court found that Guidry invoked his right to counsel and
   that police detectives violated that right by inducing Guidry’s confession. See
   Guidry v. Dretke, 397 F.3d 306, 327 (5th Cir. 2005), abrogated by Cullen v.
   Pinholster, 131 S. Ct. 1388 (2011). Because we excluded Guidry’s confession,
   we found that Gipp’s testimony was no longer harmless. Thus, we concluded
   that there remained “no evidence showing Guidry killed Farah Fratta for
   remuneration—the capital offense for which Guidry was convicted” and
   granted him habeas relief. Id. at 330.
          Texas retried Guidry for capital murder in 2007. Because the State
   could no longer use Guidry’s confession, it relied on testimony from Gipp
   that avoided hearsay, Guidry’s possession of Fratta’s gun, ballistics
   evidence, and Guidry’s incriminating statements to others. The second jury
   found Guidry guilty of capital murder, and he was again sentenced to death.
          On direct appeal, the Texas Court of Criminal Appeals (“TCCA”)
   affirmed Guidry’s conviction. Guidry v. State, No. AP-75,633, 2009 WL
   3369261 (Tex. Crim. App. Oct. 21, 2009). Guidry also filed a state habeas
   application, which was denied, and his supplemental applications were
   dismissed as an abuse of the writ. Ex parte Guidry, Nos. WR-47,417-02, WR-
   47, 417-03, 2012 WL 2423621, at *1 (Tex. Crim. App. June 27, 2012); see also
   Ex parte Guidry, Nos. 47,417-04, WR-47, 417-05, 2018 WL 4472491, at *1 n.1
   (Tex. Crim. App. Sept. 19, 2018). Finally, Guidry sought federal habeas
   relief under 28 U.S.C. § 2254. The district court denied his federal habeas
   petition and refused to grant him a COA.




                                            3
Case: 20-70005      Document: 00515911045           Page: 4    Date Filed: 06/23/2021




                                     No. 20-70005


          Guidry now seeks a COA from this court to appeal the district court’s
   dismissal of his § 2254 petition. See 28 U.S.C. § 2253(c)(1)(A). He raises
   four issues: (1) whether the admission of Dr. Scott Basinger’s testimony was
   fruit of the poisonous tree; (2) whether the State’s peremptory strike of a
   black juror violated Guidry’s right to a fair and impartial jury under Batson v.
   Kentucky, 476 U.S. 79 (1986); (3) whether the State suppressed evidence in
   violation of Brady v. Maryland, 373 U.S. 83 (1963); and (4) whether Guidry
   received ineffective assistance of trial, appellate, and habeas counsel under
   Strickland v. Washington, 466 U.S. 668 (1984).
                                          II.
          To obtain a COA to appeal the denial of a § 2254 petition, Guidry
   must make “a substantial showing of the denial of a constitutional right.” 28
   U.S.C. § 2253(c)(2). See also Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
   For the claims the district court denied on the merits, a COA will issue only
   if Guidry shows “that jurists of reason could disagree with the district court’s
   resolution of his constitutional claims or that jurists could conclude the issues
   presented are adequate to deserve encouragement to proceed further.”
   Miller-El, 537 U.S. at 327. For claims the district court denied on procedural
   grounds, a COA will issue only if Guidry shows that reasonable jurists would
   debate whether the district court’s procedural ruling was correct and
   whether the petition states a valid claim of the denial of a constitutional right
   on the merits. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
          Federal courts evaluate the debatability of Guidry’s constitutional
   claims under the Antiterrorism and Effective Death Penalty Act (AEDPA).
   Under AEDPA, we must not grant habeas relief for any claim adjudicated on
   the merits in state court unless the adjudication “resulted in a decision that
   was contrary to, or involved an unreasonable application of, clearly
   established Federal law, as determined by the Supreme Court of the United




                                          4
Case: 20-70005      Document: 00515911045           Page: 5    Date Filed: 06/23/2021




                                     No. 20-70005


   States,” or “resulted in a decision that was based on an unreasonable
   determination of the facts in light of the evidence presented in the State court
   proceeding.” 28 U.S.C. § 2254(d)(1)–(2).
          A state-court decision is “contrary to” clearly established federal law
   when it “arrives at a conclusion opposite to that reached by [the Supreme]
   Court on a question of law or if the state court decides a case differently than
   [the Supreme] Court has on a set of materially indistinguishable facts.”
   Williams v. Taylor, 529 U.S. 362, 413 (2000). A state-court decision is an
   “unreasonable application of” clearly established federal law if it “identifies
   the correct governing legal rule from [the Supreme Court’s] cases but
   unreasonably applies it to the facts of the particular state prisoner’s case,” or
   if it “unreasonably extends a legal principle from [Supreme Court] precedent
   to a new context where it should not apply or unreasonably refuses to extend
   that principle to a new context where it should apply.” Id. at 407. Clearly
   established federal law comprises “the holdings, as opposed to the dicta, of
   [the Supreme] Court’s decisions as of the time of the relevant state-court
   decision.” Id. at 412.
          AEDPA is a “highly deferential standard,” which “demands that
   state-court decisions be given the benefit of the doubt.” Renico v. Lett, 559
   U.S. 766, 773 (2010) (first quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7
   (1997); then quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per
   curiam)). Accordingly, even if we find that a state court incorrectly applied
   clearly established federal law, we only intervene if the application was
   objectively unreasonable. Perez v. Cain, 529 F.3d 588, 594 (5th Cir. 2008).
          Thus, to obtain a COA, Guidry must show that “jurists of reason
   could disagree with the district court’s conclusion that the state court’s
   decision was not [contrary to or] an unreasonable application of clearly
   established federal law and was not based upon an unreasonable




                                           5
Case: 20-70005      Document: 00515911045           Page: 6    Date Filed: 06/23/2021




                                     No. 20-70005


   determination of the facts in light of the evidence presented.” Halprin v.
   Davis, 911 F.3d 247, 255 (5th Cir. 2018) (per curiam).
                                          A.
          We start with Guidry’s merits claims. The first issue Guidry seeks to
   certify for appeal is whether the admission of Dr. Basinger’s testimony was
   fruit of the poisonous tree. Dr. Basinger was a defense expert in Guidry’s
   first trial. On cross-examination, the prosecution elicited that Guidry told
   Dr. Basinger that he shot Farah. When the State subpoenaed Dr. Basinger to
   testify in the second trial, Guidry objected that his statements to Dr. Basinger
   were the direct result of his illegally obtained confession to police. The trial
   court denied Guidry’s motions and permitted Dr. Basinger to testify.
          To support certification, Guidry argues that the use of Dr. Basinger’s
   testimony in his second trial violated his Fifth Amendment rights under
   Harrison v. United States, 392 U.S. 219 (1968). In Harrison, the defendant
   made three confessions to police. Id. at 220. At trial, Harrison took the stand
   to testify on his own behalf. Id. An appellate court determined that his
   confessions were illegally obtained and reversed his conviction. Id. At the
   retrial, the prosecutor read Harrison’s testimony from the first trial to the
   jury. Id. at 221. The Supreme Court held that Harrison’s testimony in the
   first trial was impelled by the illegally obtained confessions, and therefore was
   fruit of the poisonous tree which could not be used in the second trial. Id. at
   222. The Supreme Court made clear that its holding in Harrison did not
   extend to the testimony of third-party witnesses. Id. at 223 n.9. Further, the
   Supreme Court has clarified that “the rule announced in Harrison” means
   that “compelling the defendant to testify in rebuttal” to an inadmissible
   confession “precludes use of that testimony on retrial.” Oregon v. Elstad,
   470 U.S. 298, 316–17 (1985).




                                          6
Case: 20-70005      Document: 00515911045          Page: 7    Date Filed: 06/23/2021




                                    No. 20-70005


          Here, the TCCA distinguished Harrison on several grounds—most
   notably that the testimony at issue is from a third party and that Guidry never
   took the stand. As the Tenth Circuit has written, “Harrison is applicable only
   where a defendant’s testimony is impelled by the improper use of his own
   unconstitutionally obtained confessions in violation of the Fifth Amendment.”
   Littlejohn v. Trammell, 704 F.3d 817, 849 (10th Cir. 2013). Accordingly, as
   the district court recognized, Guidry has not identified any clearly
   established Supreme Court precedent extending Harrison to his
   incriminating statements to his own expert. We cannot reasonably debate
   the district court’s conclusion that Guidry’s attempted extension of Harrison
   precludes relief under AEDPA. See Premo v. Moore, 562 U.S. 115, 127 (2011)
   (“[N]ovelty . . . [that] renders [a] relevant rule less than ‘clearly
   established’ . . . provides a reason to reject it under AEDPA.”).
          Guidry also relies on our decision in Smith v. Estelle, 527 F.2d 430 (5th
   Cir. 1976). But that case dealt only with the situation where an unlawful
   confession impelled the defendant himself to testify. See id. at 433–34. Thus,
   Guidry’s argument fails for the same reasons his Harrison argument does.
          In the district court, Guidry also argued that Dr. Basinger’s testimony
   violated his right against self-incrimination because confessions made during
   a court-ordered psychiatric evaluation by the State are inadmissible unless
   the defendant is warned that the results may be used against him. See Estelle
   v. Smith, 451 U.S. 454, 469 (1981). This argument fails as well. Here, Dr.
   Basinger was not a court-appointed expert, but a private defense expert. Nor
   did he conduct a psychological examination. We held in Powell v. Quarterman
   that a defendant’s rights under Estelle v. Smith were not violated when the
   examining doctor was not working for the State or the court. 536 F.3d 325,
   343 (5th Cir. 2008). Thus, Guidry cannot show that jurists of reason would
   debate that the state-court decision did not violate clearly established federal
   law as determined by the Supreme Court.



                                          7
Case: 20-70005      Document: 00515911045           Page: 8    Date Filed: 06/23/2021




                                     No. 20-70005


          Reasonable jurists could not disagree with the district court’s
   conclusion. We deny Guidry a COA on this claim.
                                          B.
          Second, Guidry seeks a COA on whether the State’s peremptory
   strike of potential juror Matthew Washington, a black man, violated Guidry’s
   right to a fair and impartial jury under Batson v. Kentucky, 476 U.S. 79 (1986).
   The trial court and the district court conducted detailed analyses of this issue.
   Jurists of reason could not disagree with the district court’s denial of
   Guidry’s Batson claim. Therefore, we deny a COA on this issue.
          Claims challenging race-based peremptory strikes require the
   application of Batson’s three-step test:
          First, the claimant must make a prima facie showing that the
          peremptory challenges have been exercised on the basis of race.
          Second, if this requisite showing has been made, the burden
          shifts to the party accused of discrimination to articulate race-
          neutral explanations for the peremptory challenges. Finally,
          the trial court must determine whether the claimant has carried
          his burden of proving purposeful discrimination.
   United States v. Montgomery, 210 F.3d 446, 453 (5th Cir. 2000) (quotation
   omitted).
          Where, as here, the district court has reached the second step of the
   Batson analysis, “we no longer examine whether a prima facie case exists.”
   United States v. Webster, 162 F.3d 308, 349 (5th Cir. 1998). At the second
   step, the prosecutor’s explanation need not be “persuasive, or even
   plausible. . . . [T]he issue is the facial validity of the prosecutor’s
   explanation.”    Purkett v. Elem, 514 U.S. 765, 768 (1995) (per curiam)
   (quotations omitted). Further, “[w]here, as in this case, the trial judge has
   entertained and ruled on a defendant’s motion charging a Batson violation,
   we review only [the district court’s] finding of discrimination vel non. . . . In




                                          8
Case: 20-70005      Document: 00515911045          Page: 9    Date Filed: 06/23/2021




                                    No. 20-70005


   this regard, we apply a clearly erroneous . . . standard of review.” United
   States v. Terrazas-Carrasco, 861 F.2d 93, 94 (5th Cir. 1988) (citations and
   quotations omitted).
          In a Batson claim, “[t]he party making the claim of purposeful
   discrimination bears the ultimate burden of persuasion.” Montgomery, 210
   F.3d at 453.     Thus, Guidry “must show that the TCCA’s factual
   determinations were mistaken with clear and convincing evidence, and he
   must also show that the district court’s unwillingness to reach that
   conclusion was itself clear error.” Williams v. Davis, 674 F. App’x 359, 364
   (5th Cir. 2017) (per curiam).
          Here, Guidry’s jury was composed of one Hispanic, one Asian, two
   black, and eight white jurors. At the State’s request, the trial court only
   removed one prospective juror, a Hispanic woman, for cause. The State
   exercised peremptory strikes against four prospective jurors. Three of them
   were white. The fourth was Washington, a black man.
          The prosecutor gave six reasons for striking Washington: (1) his
   membership in Lakewood Church; (2) his opinion that people commit crimes
   because they have no education or opportunities; (3) his experience with
   discrimination; (4) his demeanor which made him hesitant and
   uncomfortable answering questions; (5) his active membership in the
   NAACP, which is opposed to the death penalty; and (6) the possibility that
   the defense would call a witness who was heavily involved with the NAACP.
          On appeal, Guidry challenges five of the prosecutor’s six reasons.
   First, Guidry argues that the NAACP explanation is not race-neutral. As the
   district court notes, there is some debate about this in the lower federal
   courts. See, e.g., United States v. Payne, 962 F.2d 1228, 1233 (6th Cir. 1992)
   (holding that striking a juror for his membership in an advocacy group such
   as the NAACP was a race-neutral reason); but see, e.g., Somerville v. State, 792




                                          9
Case: 20-70005        Document: 00515911045              Page: 10       Date Filed: 06/23/2021




                                         No. 20-70005


   S.W.2d 265, 267–69 (Tex. App.—Dallas 1990, pet ref’d) (holding that a
   juror’s membership in the NAACP is not a race-neutral reason for striking
   him). But as that debate indicates, there is no clearly established federal law
   as determined by the Supreme Court on this point. The district court
   recognized that membership in the NAACP could be “so intertwined with
   race to render it inherently discriminatory,” but found that, in the context of
   all the other explanations for the strike, this reason did not show that the State
   was “motivated in substantial part by discriminatory intent.” Flowers v.
   Mississippi, 139 S. Ct. 2228, 2244 (2019) (quotation omitted). No jurist of
   reason could debate that Guidry does not present clear and convincing
   evidence to rebut this determination as objectively unreasonable.
           Second, Guidry argues that Washington’s membership in Lakewood
   Church was clearly a pretext because the prosecutor accepted two non-black
   members of Lakewood Church. But as the record makes clear, the prosecutor
   did not always strike members of Lakewood Church. What’s more, the state
   habeas court expressly analyzed this claim and determined that, unlike
   Washington, the other two Lakewood members gave “State’s-oriented”
   responses and one of them had only recently started attending Lakewood.
   Guidry has not shown that jurists of reason would debate this claim.1
           Third and fourth, Guidry argues that the prosecutor’s reliance on
   Washington’s experience with discrimination was pretextual and that the
   district court did not explicitly credit the prosecutor’s demeanor-based
   reason.     While the district court expressed some concern about the
   prosecutor relying on Washington’s experience with discrimination, it


           1
             Guidry does not seek relief based on religious discrimination, presumably because
   the Supreme Court to date has not extended Batson protections to religious affiliation. See,
   e.g., Davis v. Minnesota, 511 U.S. 1115 (1994) (denying certiorari to review state supreme
   court decision declining to extend Batson to religion).




                                               10
Case: 20-70005     Document: 00515911045           Page: 11   Date Filed: 06/23/2021




                                    No. 20-70005


   recognized that the prosecutor “did not make the comment in isolation.”
   Rather, the district court found that the prosecution discussed this reason
   “as a feature of [Washington’s] general disposition.” This analysis indicates
   that the district court considered Washington’s demeanor and determined
   that, when viewed “in light of all of the relevant facts and circumstances,”
   these reasons were not “motivated in substantial part by discriminatory
   intent.” Flowers, 139 S. Ct. 2243–44. We cannot find this conclusion
   debatable.
          Finally, Guidry cannot debatably show by clear and convincing
   evidence that the prosecutor’s reason that the defense would call a witness
   who was an NAACP member was pretext. Indeed, when the prosecutor gave
   this reason, he thought Washington knew the witness. Further, he did not
   know at the time that the defense did not intend to call that witness.
          The Supreme Court has recognized that the evaluation of a
   prosecutor’s intent when striking a juror is at bottom a determination of
   “credibility and demeanor,” which lies “peculiarly within a trial judge’s
   province.” Snyder v. Louisiana, 552 U.S. 472, 477 (2008) (quotations and
   citations omitted). We “will not reverse a lower court’s finding of fact simply
   because we would have decided the case differently.” Easley v. Cromartie,
   532 U.S. 234, 242 (2001) (quotations omitted).
          Jurists of reason could not disagree with the district court that the
   state court’s decision was not an unreasonable application of clearly
   established law as determined by the Supreme Court and was not based on
   an unreasonable determination of the facts. See Halprin, 911 F.3d at 255. We
   deny Guidry a COA on this claim.
                                        III.
          We turn now to Guidry’s procedurally defaulted claims. “[A] federal
   court may not review federal claims that were procedurally defaulted in state




                                         11
Case: 20-70005     Document: 00515911045           Page: 12   Date Filed: 06/23/2021




                                    No. 20-70005


   court—that is, claims that the state court denied based on an adequate and
   independent state procedural rule.” Davila v. Davis, 137 S. Ct. 2058, 2064
   (2017). Here, the TCCA found that Texas’s abuse-of-the-writ doctrine,
   codified in Article 11.071 § 5(a) of the Texas Code of Criminal Appeals,
   barred Guidry from bringing a successive state habeas petition. The TCCA’s
   dismissal “‘is an independent and adequate state ground for the purpose of
   imposing a procedural bar’ in a subsequent federal habeas proceeding.”
   Gutierrez v. Stephens, 590 F. App’x 371, 384 (5th Cir. 2014) (per curiam)
   (quoting Hughes v. Quarterman, 530 F.3d 336, 342 (5th Cir. 2008)).
   Accordingly, we cannot reach the merits of Guidry’s defaulted claims unless
   he overcomes the procedural bar.
          “Out of respect for finality, comity, and the orderly administration of
   justice, a federal court will not entertain a procedurally defaulted
   constitutional claim in a petition for habeas corpus absent a showing of cause
   and prejudice to excuse the default.” Dretke v. Haley, 541 U.S. 386, 388
   (2004). But a “state prisoner may overcome the prohibition on reviewing
   procedurally defaulted claims if he can show cause to excuse his failure to
   comply with the state procedural rule and actual prejudice resulting from the
   alleged constitutional violation.” Davila, 137 S. Ct. at 2064–65 (quotations
   omitted).
                                         A.
          First, Guidry seeks a COA for his claim that there is cause for the
   procedural default of his claim that the State withheld exculpatory fingerprint
   evidence in violation of Brady v. Maryland, 373 U.S. 83, 87 (1963).
          Because Guidry “acknowledges that his Brady claim is procedurally
   defaulted, we must first decide whether that default is excused by an
   adequate showing of cause and prejudice.” Strickler v. Greene, 527 U.S. 263,
   282 (1999). “A Brady violation can provide cause and prejudice to overcome




                                         12
Case: 20-70005      Document: 00515911045           Page: 13   Date Filed: 06/23/2021




                                     No. 20-70005


   a procedural bar on a habeas claim.” Thompson v. Davis, 916 F.3d 444, 455
   (5th Cir. 2019). That’s because “cause and prejudice parallel two of the
   three components of the alleged Brady violation itself.” Strickler, 527 U.S.
   at 282. To establish a Brady violation, Guidry must prove that (1) the
   prosecution suppressed the evidence (cause), (2) the evidence was favorable
   to him, and (3) it was material to the defense (prejudice). United States v.
   Stephens, 964 F.2d 424, 435 (5th Cir. 1992). A “Brady claim fails if the
   suppressed evidence was discoverable through reasonable due diligence.”
   Reed v. Stephens, 739 F.3d 753, 781 (5th Cir. 2014).
          Guidry fails to satisfy the cause prong because he cannot show that the
   State actually suppressed this evidence. The Supreme Court has recognized
   that the suppression of evidence qualifies as sufficient cause for the failure to
   assert a Brady claim in state court. See Strickler, 527 U.S. at 282. Here,
   Guidry argues that the State recovered usable fingerprints from Farah’s car,
   identified those prints as Vernon Christopher Barlow’s, and then suppressed
   information about Barlow’s involvement in the crime. Guidry states that
   “[i]t is undisputed that the State never disclosed to Guidry’s counsel records
   about fingerprints obtained from Barlow, or that those prints matched latent
   prints obtained by the police.” In support, Guidry relies on the declarations
   of Alvin Nunnery, who represented Guidry in his first trial, and Tyrone
   Moncrief, who represented Guidry at his second trial. Both lawyers state that
   they were never provided with and never reviewed any files relating to
   fingerprints or Barlow. Both lawyers also state they learned about this
   information from Guidry’s current habeas counsel who pointed it out to them
   in the State’s file.
          Guidry’s argument is unavailing. That Guidry’s trial attorneys say
   they never saw the fingerprint evidence does not mean the State suppressed
   it. The State had an open file policy in this case. The prosecution has no
   duty under Brady to show defense counsel where to find exculpatory



                                          13
Case: 20-70005       Document: 00515911045              Page: 14      Date Filed: 06/23/2021




                                         No. 20-70005


   evidence in the open file. See United States v. Mulderig, 120 F.3d 534, 541 (5th
   Cir. 1997) (“There is no authority for the proposition that the government’s
   Brady obligations require it to point the defense to specific documents with a
   larger mass of material that it has already turned over.”) (quotation omitted);
   see also Mathis v. Dretke, 124 F. App’x 865, 877 (5th Cir. 2005).
           Moreover, “Brady does not obligate the State to furnish a defendant
   with exculpatory evidence that is fully available to the defendant through the
   exercise of reasonable diligence.” Kutzner v. Cockrell, 303 F.3d 333, 336 (5th
   Cir. 2002). Guidry’s habeas counsel found this fingerprint evidence when
   they asked the State to see Guidry’s file. Guidry’s file consisted of multiple
   boxes, some labeled “Guidry,” some “Prystash,” and some “Fratta.”
   Habeas counsel states that they discovered much of this evidence in the box
   labeled “Fratta.” Nevertheless, with reasonable diligence, habeas counsel
   found this evidence in what the State provided as “Guidry’s file.” Thus, to
   prove the State suppressed the evidence, Guidry must show the material was
   not in the State’s files at the time of trial, and that the State added it later—
   not just that trial counsel did not see it. There is no evidence in the record
   that Guidry’s trial counsel did not have access to the exact same material or
   that the State added the material after Guidry’s second trial.
           Because Guidry cannot show that the State suppressed the fingerprint
   evidence, he has failed to establish cause for defaulting his Brady claim. No
   reasonable jurist would debate the correctness of the district court’s
   procedural ruling on Guidry’s Brady claim. We deny a COA on this claim. 2




           2
              Because we determine that no reasonable jurist could debate that there was no
   cause for Guidry’s procedural default of his Brady claim, we do not discuss the district
   court’s thorough analysis of the materiality of this evidence under the prejudice prong of
   the test to overcome the procedural bar.




                                              14
Case: 20-70005     Document: 00515911045           Page: 15   Date Filed: 06/23/2021




                                    No. 20-70005


                                         B.
          Second, Guidry seeks a COA on whether he received ineffective
   assistance of counsel (IAC) under Strickland v. Washington, 466 U.S. 668
   (1984). He alleges that his trial, appellate, and state habeas counsel were all
   ineffective. Under Strickland, a criminal defendant’s Sixth Amendment
   right to counsel is “denied when a defense attorney’s performance falls
   below an objective standard of reasonableness and thereby prejudices the
   defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam). But
   because Guidry defaulted these claims, the procedural bar forecloses review
   on federal habeas unless Guidry can show cause and actual prejudice. See
   Davila, 137 S. Ct. at 2062 (citing Coleman v. Thompson, 501 U.S. 722 (1991)).
                                         1.
          First, to the extent Guidry makes a freestanding ineffective assistance
   of state habeas counsel claim divorced from his ineffective assistance of trial
   counsel claim, it fails to meet the COA standard. As the Supreme Court has
   held, “[b]ecause a prisoner does not have a constitutional right to counsel in
   state postconviction proceedings, ineffective assistance in those proceedings
   does not qualify as cause to excuse a procedural default.” Id. at 2062–63; see
   also id. at 2065. Thus, no reasonable jurist would debate the correctness of
   the district court’s procedural ruling on this claim.
          Guidry also argues on appeal that his state habeas counsel abandoned
   him. See United States v. Cronic, 466 U.S. 648 (1984). But Guidry did not
   make this argument in the district court. “We have repeatedly held that a
   contention not raised by a habeas petitioner in the district court cannot be
   considered for the first time on appeal from that court’s denial of habeas
   relief.” Johnson v. Puckett, 930 F.2d 445, 448 (5th Cir. 1991). Accordingly,
   we deny Guidry a COA on this claim.




                                         15
Case: 20-70005     Document: 00515911045            Page: 16   Date Filed: 06/23/2021




                                     No. 20-70005


                                          2.
          Second, Guidry argues that his appellate counsel on direct appeal was
   ineffective. In the district court, Guidry argued that the ineffectiveness of his
   state habeas counsel constituted cause to overcome the procedural bar to his
   ineffective assistance of appellate counsel claim (IAAC).
          In Martinez v. Ryan, 566 U.S. 1 (2012), the Supreme Court created a
   “narrow, ‘equitable . . . qualification’ of the rule in Coleman that applies
   where state law requires prisoners to raise claims of ineffective assistance of
   trial counsel ‘in an initial-review collateral proceeding,’ rather than on direct
   appeal.” Davila, 137 S. Ct. at 2065 (quoting Martinez, 566 U.S. at 16, 17). It
   held that “a procedural default will not bar a federal habeas court from
   hearing a substantial claim of ineffective assistance at trial if” state habeas
   counsel’s ineffective assistance caused the default. Martinez, 566 U.S. at 17
   (emphasis added).
          Here, Texas requires prisoners to bring all ineffective assistance of
   counsel claims in state habeas proceedings. So Guidry argues the Martinez
   exception should apply to his claim of IAAC. But the Supreme Court
   considered this exact question in Davila and “decline[d]” to “extend that
   exception” to IAAC claims. Davila, 137 S. Ct. at 2062–63; see also Murphy v.
   Davis, 737 F. App’x 693, 702–03 (5th Cir. 2018) (per curiam) (“The
   Supreme Court has recently held that default of an IAAC claim cannot be
   excused by ineffectiveness of habeas counsel.”). Guidry did not raise his
   IAAC claim in his first habeas petition and the Texas Court of Criminal
   Appeals dismissed his successive state habeas petition as an abuse of the writ.
   Because Guidry’s IAAC claim is procedurally defaulted with no debatable
   case for excuse, we deny a COA on it.
          On appeal, Guidry makes a new argument. Rather than argue that the
   ineffective assistance of his habeas counsel caused him to default his IAAC




                                          16
Case: 20-70005     Document: 00515911045            Page: 17   Date Filed: 06/23/2021




                                     No. 20-70005


   claim, Guidry argues he defaulted his IAAC claim because Texas requires a
   petitioner to bring his habeas petition concurrently with his direct appeal. See
   Tex. Code. Crim. Proc. art. 11.071, § 4. However, Guidry did not
   make this argument in the district court, and, as noted above, “a contention
   not raised by a habeas petitioner in the district court cannot be considered for
   the first time on appeal.” Johnson, 930 F.2d at 448. Accordingly, we deny
   Guidry a COA on this claim.
                                          3.
          Third, and finally, Guidry argues that his trial counsel was
   constitutionally deficient. He contends that reasonable jurists would debate
   the correctness of the district court’s denial of relief. The State responds
   that Guidry’s ineffective assistance of counsel claim is procedurally barred.
   Relying on the Martinez exception, Guidry replies that the ineffectiveness of
   his state habeas counsel (IASHC) provides cause to overcome the procedural
   default of his ineffective assistance of trial counsel (IATC).
          When we have applied Martinez in the COA context, we have held
   that “to succeed in establishing cause, the petitioner must show (1) that his
   claim of ineffective assistance of counsel at trial is substantial—i.e., has some
   merit—and (2) that habeas counsel was ineffective in failing to present those
   claims in his first state habeas proceeding.” Garza v. Stephens, 738 F.3d 669,
   676 (5th Cir. 2013) (citing Martinez, 566 U.S. at 14). Mindful that the COA
   inquiry is “not coextensive with a merits analysis,” we limit our examination
   to a threshold inquiry of the underlying merits. See Buck v. Davis, 137 S. Ct.
   759, 773–74 (2017). Ineffective assistance of counsel occurs when counsel’s
   performance was deficient and the petitioner was prejudiced by the deficient
   performance. Strickland, 466 U.S. at 687. “When a convicted defendant
   complains of the ineffectiveness of counsel’s assistance, the defendant must




                                          17
Case: 20-70005     Document: 00515911045            Page: 18   Date Filed: 06/23/2021




                                     No. 20-70005


   show that counsel’s representation fell below an objective standard of
   reasonableness.” Id. at 687–88.
          Here, the district court applied Martinez and properly held that
   Guidry did not show cause to excuse procedural default because he did not
   demonstrate that his ineffective assistance of trial or state habeas counsel
   claims were substantial. The district court also denied a COA. Jurists of
   reason could not debate the district court’s conclusion. Guidry cannot show
   cause because his state habeas counsel was not ineffective for failing to raise
   a meritless IATC claim.
                                          a.
          First, Guidry argues that trial counsel was ineffective for failing to
   argue that Mary Gipp’s testimony that Guidry killed Farah was
   unconstitutional hearsay.     To the contrary, the record is replete with
   “extensive efforts” by trial counsel “to preclude, or at least limit, Gipp’s
   testimony.” As the district court catalogued, trial counsel filed a writ of state
   habeas corpus to prevent retrial based on Gipp’s testimony. Trial counsel
   also tried to remove the prosecution to federal court. At pre-trial hearings,
   trial counsel discussed limiting Gipp’s testimony and secured the State’s
   agreement that none of the excluded hearsay evidence would be admitted
   under any alternate theory with one exception. Moreover, at trial, trial
   counsel objected throughout Gipp’s questioning and persistently objected
   during the State’s questioning about Gipp’s statements to her brother.
          To be sure, trial counsel could have taken other action, such as asking
   for a mistrial or a limiting instruction. But Strickland does not require trial
   counsel to take every possible step. Based on our review of the record, we
   agree with the district court that Guidry cannot overcome the procedural bar
   because his ineffective assistance claim based on trial counsel’s handling of




                                          18
Case: 20-70005     Document: 00515911045            Page: 19   Date Filed: 06/23/2021




                                     No. 20-70005


   Gipp’s testimony lacks merit. No jurist of reason would find the district
   court’s conclusion debatable. Thus, we deny a COA on this claim.
                                          b.
          Second, Guidry argues that his trial counsel at both his first and
   second trials were ineffective in their handling of defense expert Dr. Basinger
   and his testimony. Before the first trial, Guidry retained Dr. Basinger to
   investigate the impact of Guidry’s substance abuse.              During cross-
   examination at the first trial, Dr. Basinger said Guidry told him that he shot
   Farah twice in the head. The State presented that testimony in Guidry’s
   second trial.
          Guidry states that, “but for [his first] trial counsel’s ineffectiveness,
   the State could not have called Dr. Basinger in its case in chief.” He argues
   that such ineffectiveness in his first trial tainted his second trial. Even if we
   assume that Guidry’s first trial counsel was ineffective for putting Dr.
   Basinger on the stand, Guidry points to no clearly established law that
   ineffective assistance in a reversed trial can justify habeas relief from
   conviction in a second trial. In habeas proceedings, AEDPA governs. Under
   § 2254(d)(1), a state court’s decision is “contrary” to clearly established
   federal law if it either “applies a rule that contradicts the governing law set
   forth in [the Supreme Court’s] cases” or reaches a different result than a
   relevant Supreme Court precedent on facts that are “materially
   indistinguishable.” Williams, 529 U.S. at 405–06. Here, Guidry cites only
   federal-circuit-court and state-court cases. Even assuming these cases are on
   point—and they are not— Guidry’s argument fails because he cannot show
   that jurists of reason would debate that there is no clearly established law as
   determined by the Supreme Court that supports his position.
          Guidry also argues that trial counsel at his second trial was ineffective
   in failing to call his first trial counsel to impeach Dr. Basinger. As the




                                          19
Case: 20-70005     Document: 00515911045            Page: 20    Date Filed: 06/23/2021




                                     No. 20-70005


   Supreme Court has recognized, “it is all too easy for a court, examining
   counsel’s defense after it has proved unsuccessful, to conclude that a
   particular act or omission of counsel was unreasonable.” Strickland, 466 U.S.
   at 689. “[T]he purpose of the effective assistance guarantee of the Sixth
   Amendment is not to improve the quality of legal representation,” but “to
   ensure that criminal defendants receive a fair trial.” Id.           Thus, “the
   performance inquiry must be whether counsel’s assistance was reasonable
   considering all the circumstances.” Id. at 688.
          Here, Guidry argues that a single decision by trial counsel not to call
   his first trial counsel was deficient performance. But Guidry does not support
   his claim with evidence sufficient to “overcome the presumption that, under
   the circumstances, the challenged action might be considered sound trial
   strategy.” Id. at 689 (quotations omitted). Moreover, trial counsel took
   several actions to prevent the State from using Dr. Basinger’s testimony in
   the second trial. Trial counsel sought to exclude Dr. Basinger’s testimony
   under Fifth, Sixth, and Fourteenth Amendment theories, as well as under the
   attorney-client privilege. Further, during a pre-trial hearing, trial counsel
   cross-examined Dr. Basinger and argued to limit the scope of his testimony.
   We agree with the district court that trial counsel “made repeated, and
   zealous, efforts to exclude Dr. Basinger’s testimony.” Viewed in light of all
   the circumstances, no jurist of reason could debate the district court’s finding
   that trial counsel’s efforts met the objective standard of reasonableness.
          Lastly, Guidry argues that his counsel at his second trial had a conflict
   of interest and therefore failed to argue that his counsel at his first trial were
   ineffective in putting Dr. Basinger on the stand. To establish ineffective
   assistance of counsel based on a conflict of interest, Guidry must show “that
   an actual conflict of interest adversely affected [his] counsel’s performance.”
   Perillo v. Johnson, 205 F.3d 775, 781 (5th Cir. 2000). Jurists of reason could




                                          20
Case: 20-70005     Document: 00515911045            Page: 21    Date Filed: 06/23/2021




                                     No. 20-70005


   not debate this conflict claim because counsel cannot be ineffective for failing
   to raise a meritless claim.
          Alvin Nunnery represented Guidry in his first trial and before his
   second trial. As the district court recognized, counsel cannot be “expected
   to argue his own ineffectiveness[.]” Clark v. Davis, 850 F.3d 770, 773 (5th
   Cir. 2017). While Nunnery withdrew from the case prior to Guidry’s second
   trial, his co-counsel, Loretta Muldrow, did not. Tyrone Moncriffe was
   appointed and, together with Muldrow, actually represented Guidry at trial.
   Guidry makes no claim that Moncriffe had an actual conflict of interest. Nor
   does he point to clearly established law that the conflict of interest of counsel
   who withdraws can form the basis of an ineffectiveness claim that justifies
   habeas relief. But because of Muldrow’s continued representation, any
   Strickland argument about trial counsel’s performance in the first trial could
   implicate Muldrow’s own effectiveness. Assuming Muldrow had an actual
   conflict of interest, Guidry cannot show that the conflict adversely affected
   his counsel’s performance. As the district court found, Moncriffe and
   Muldrow could not have made a successful Strickland argument with regard
   to counsel’s representation in the first trial. In that trial, Dr. Basinger’s
   testimony was redundant and therefore did not cause a reasonable probability
   of a different result. Guidry’s counsel cannot be ineffective for failing to raise
   a meritless Strickland claim. No jurist of reason could debate the district
   court’s conclusion.
          Accordingly, we agree with the district court that Guidry cannot
   overcome the procedural bar because his ineffective assistance claim based
   on trial counsel’s handling of Dr. Basinger and his testimony lacks merit. No
   jurist of reason would find the district court’s conclusion that state habeas
   counsel was not ineffective for failing to make a meritless IATC claim
   debatable. Thus, we deny a COA on this claim.




                                          21
Case: 20-70005     Document: 00515911045            Page: 22   Date Filed: 06/23/2021




                                     No. 20-70005


                                          c.
          Third, Guidry argues that trial and state habeas counsel were
   ineffective because “they did not conduct an independent investigation of
   the crime scene and other suspects.” Guidry asserts that trial counsel failed
   to investigate fingerprint evidence that Guidry alleges came from Farah’s car.
   He states that such evidence would have led trial counsel to Barlow, who
   better matched eyewitness descriptions. Additionally, Guidry argues that
   Barlow’s car matched the description of the getaway car, and that human
   blood was found on one of the seats. Further, Guidry argues trial counsel
   should have investigated the hypnosis of key witnesses, ballistics evidence,
   and two suspects, William Planter and Bob Mann.
          We note that the district court found that “the record shows that trial
   counsel and their investigator made efforts to interview witnesses, develop
   ballistics evidence, and prepare witnesses for trial.” But even if we found
   trial counsel’s performance deficient, Guidry “must show that counsel’s
   failures prejudiced his defense.” Wiggins v. Smith, 539 U.S. 510, 534 (2003).
          To establish prejudice, a “defendant must show that there is a
   reasonable probability that, but for counsel’s unprofessional errors, the result
   of the proceeding would have been different. A reasonable probability is a
   probability sufficient to undermine confidence in the outcome.” Strickland,
   466 U.S. at 694. The district court evaluated the materiality of all the
   evidence Guidry alleges counsel was ineffective for failing to investigate in its
   analysis of Guidry’s Brady claims and concluded that none of it was material.
   “The materiality standard under Brady . . . is identical to the prejudice
   standard under Strickland.” Johnson v. Scott, 68 F.3d 106, 109–10 (5th Cir.
   1995). Thus, the district court concluded that “[f]or the same reasons that
   [Guidry] has not overcome the procedural bar of his related Brady claim,”




                                          22
Case: 20-70005     Document: 00515911045          Page: 23   Date Filed: 06/23/2021




                                   No. 20-70005


   Guidry has not shown that his underlying ineffective assistance of trial
   counsel claim “would have merited relief.” We cannot find this debatable.
          First, Guidry asserts the getaway car was a “grey/black Corvette”
   that belonged to Barlow. But as the record indicates, eyewitness descriptions
   of the getaway care differed significantly from a “grey/black Corvette.”
   Moreover, the Corvette Guidry describes actually belonged to a man named
   Podhorksy, not Barlow. Second, Guidry argues that Barlow’s fingerprints
   were found on Farah’s car. Again, the record indicates that the police report
   did not identify the car from which these fingerprints were taken. Indeed,
   the record suggests Barlow’s fingerprints came from Podhorsky’s Corvette,
   not Farah’s car.
          Third, Guidry argues that hypnosis of the eyewitnesses altered their
   trial testimony. But as the district court found, the hypnosis was not
   successful, did not produce an identification of Guidry, and did not alter the
   eyewitness accounts. Fourth, Guidry asserts that ballistics evidence showed
   the gun Guidry was arrested with was not the murder weapon. One ballistics
   report concluded the gun Guidry had was the murder weapon; other reports
   were inconclusive. But the gun also served to tie Guidry to Fratta—Fratta
   took the gun from Farah, who had purchased it, and gave it to Guidry. And,
   as the district court noted, other testimony and evidence established
   Guidry’s role as the shooter.
          Fifth, and finally, Guidry argues that there was evidence that Planter
   and Mann were stronger suspects.          But this evidence was weak and
   speculative. On the other hand, the evidence against Guidry includes his
   possession of Fratta’s gun and Dr. Basinger’s testimony that Guidry told him
   he shot Farah. Viewed in light of all the evidence, there is no reasonable
   probability that the result would have been different had trial counsel
   investigated and presented this evidence. These ineffective assistance of




                                        23
Case: 20-70005      Document: 00515911045          Page: 24     Date Filed: 06/23/2021




                                    No. 20-70005


   counsel claims lack merit and cannot overcome the procedural bar. No jurist
   of reason would find the district court’s conclusion on the issue of prejudice
   debatable. Thus, we deny a COA on this claim.
                                         d.
          Fourth, Guidry argues that trial counsel was ineffective in
   investigating and presenting Guidry’s mitigation case. As an initial matter,
   defense counsel asserts that “[t]he district court explicitly recognized that
   the mitigation phase of Guidry’s case was ‘too superficial and hurried.’”
   This statement is a gross mischaracterization of the district court’s
   conclusion.    The district court actually wrote:          “Through extensive
   argument, Guidry describes his attorneys’ investigation into punishment
   phase evidence as too superficial and hurried.” (emphasis added). This type
   of blatant mischaracterization of the record is unacceptable and unbecoming
   of lawyers before our court.
          Instead, the district court catalogued extensive efforts by trial counsel
   to investigate and gather evidence for the mitigation phase, despite time
   limitations placed on them by the trial court. The defense team included an
   investigator and a mitigation specialist.         The team sought several
   continuances and obtained at least one. Despite being denied additional
   continuances, the defense team had already interviewed approximately thirty
   witnesses prior to trial. Additionally, trial counsel worked with Gulf Region
   Advocacy Center, which provided an attorney and investigators to work on
   Guidry’s case.     By the time of trial, trial counsel had interviewed
   approximately forty-five witnesses and sought thirty separate sets of records
   relevant to mitigation. Not satisfied with their investigation, trial counsel
   persisted in seeking continuances. Trial counsel sought time to employ a
   trauma specialist and a prison adaptation specialist.            Trial counsel
   successfully had Guidry examined by a neuropsychological expert, but




                                         24
Case: 20-70005     Document: 00515911045           Page: 25   Date Filed: 06/23/2021




                                    No. 20-70005


   decided not to call her as a witness. These efforts certainly meet, if not
   exceed, the objective standard of reasonableness required of counsel.
          Ultimately, trial counsel called four witnesses in mitigation. Guidry
   now argues the mitigation presentation was “too superficial and hurried”
   and that trial counsel should have done more. But we have said that a court
   “must be particularly wary of argument[s] [that] essentially come[] down to
   a matter of degrees. Did counsel investigate enough? Did counsel present
   enough mitigating evidence? Those questions are even less susceptible to
   judicial second-guessing.” Dowthitt v. Johnson, 230 F.3d 733, 743 (5th Cir.
   2000) (quotation omitted). Moreover, Guidry does not show that the
   decision to only call four of the approximately forty-five witnesses was not a
   strategic decision by counsel. See Strickland, 466 U.S. at 690–91 (stating that
   “strategic choices made after thorough investigation of law and facts relevant
   to plausible options are virtually unchallengeable.”). It is his burden to do
   so. Thus, Guidry cannot overcome the presumption that his trial counsel
   made such a “significant decision[] in the exercise of reasonable professional
   judgment.” Strickland, 466 U.S. at 690.
          Even assuming trial counsel was deficient, the district court clearly
   held—and the record supports—that Guidry failed to show prejudice. To
   establish prejudice, Guidry “must show that there is a reasonable probability
   that, but for counsel’s unprofessional errors, the result of the proceeding
   would have been different.” Id. at 694. “That requires a substantial, not just
   conceivable, likelihood of a different result.” Cullen v. Pinholster, 563 U.S.
   170, 189 (2011) (quotations omitted). “To assess that probability, we
   consider ‘the totality of the available mitigation evidence—both that
   adduced at trial, and the evidence adduced in the habeas proceeding’—and
   ‘reweig[h] it against the evidence in aggravation.’” Porter v. McCollum, 558
   U.S. 30, 41 (2009) (quoting Williams, 529 U.S. at 397–98).




                                         25
Case: 20-70005     Document: 00515911045           Page: 26    Date Filed: 06/23/2021




                                    No. 20-70005


          Guidry does present new mitigation evidence on federal habeas
   review, but it is weak or contradicted by other evidence. For example, an
   expert witness stated that Guidry was exposed to, and the target of, “extreme
   domestic violence.” But this assertion was flatly contradicted by Guidry’s
   family members at trial. That expert also asserted that Guidry suffered from
   lead poisoning and brain problems without any testing or empirical support.
   Further, Guidry’s evidence about his family’s intergenerational poverty and
   his parents’ difficult lives is not relevant to “an individualized determination
   on the basis of the character of the individual and the circumstances of the
   crime.” Tuilaepa v. California, 512 U.S. 967, 972 (1994).
          On the other side of the ledger, the State’s evidence showed that
   Guidry presents a serious future danger to others whether in or out of prison.
   As the district court noted: (1) when Guidry was 16 he possessed weapons
   and was arrested for breaking into cars; (2) he later fired a gun during the
   course of a robbery; (3) he robbed a bank and was arrested after a police
   chase; (4) he attacked jail officers; (5) he possessed weapons and assaulted
   officers on death row; (6) he tried to escape death row; (7) on death row, he
   took an officer hostage and threatened to kill her; and (8) he tried to stab a
   hostage negotiator. This evidence doesn’t even include the circumstances of
   Farah’s murder itself. In light of this strong aggravating evidence, Guidry
   cannot meet the COA standard.
          Because Guidry’s claim of ineffective assistance of counsel at
   mitigation lacks merit under either the deficiency prong or prejudice prong
   of Strickland, he cannot overcome the procedural bar. No reasonable jurist
   would find the district court’s conclusion on this ineffective assistance claim
   debatable. Accordingly, we deny a COA on this claim.
                                         IV.
          For the foregoing reasons, we deny a COA as to all of Guidry’s claims.




                                         26